Case: 16-15220   Date Filed: 05/16/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15220
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:16-cv-00026-LJA-CHW



NATHANIEL HARRIS,

                                                          Petitioner-Appellant,

                                  versus

WARDEN,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (May 16, 2017)



Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.
                 Case: 16-15220        Date Filed: 05/16/2017        Page: 2 of 3


PER CURIAM:




       Nathanial Harris, a Georgia prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition as impermissibly

second or successive.1 No reversible error has been shown; we affirm.

       We review de novo whether a petition for writ of habeas corpus is second or

successive. Stewart v. United States, 646 F.3d 856, 858 (11th Cir. 2011). We

construe liberally pro se pleadings. Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008).

       Before a prisoner may file a second or successive habeas petition, he first

must obtain an order from the court of appeals authorizing the district court to

consider the petition. 28 U.S.C. § 2244(b)(3)(A). Absent such an order, the

district court lacks jurisdiction to consider a second or successive habeas petition.

Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003).

       Harris was convicted of murder in 1992. Harris’s conviction and life

sentence were later affirmed by the state court. In 2010, Harris filed his first

section 2254 petition, which the district court dismissed as untimely. Harris filed a


1
 In an earlier order, we denied Harris a certificate of appealability to appeal the district court’s
denial of his motions to alter the judgment, pursuant to Fed. R. Civ. P. 59(e). To the extent that
Harris raises -- in his appellate brief -- arguments challenging the denial of his Rule 59(e)
motions, these arguments are outside the scope of this appeal and will not be considered. See
Murray v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998).
                                                  2
                 Case: 16-15220        Date Filed: 05/16/2017        Page: 3 of 3


second section 2254 petition in 2013, which the district court dismissed as second

or successive.

       Then -- in 2016 -- Harris filed the section 2254 petition at issue in this

appeal. Harris’s 2016 section 2254 petition challenges the same 1992 judgment of

conviction that Harris has already challenged in his first two habeas petitions; so,

his 2016 petition is second or successive for purposes of AEDPA. See Insignares

v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1278 (11th Cir. 2014) (“[C]ourts must

look to the judgment challenged to determine whether a petition is second or

successive.”). That Harris purports to raise new claims in the instant habeas

petition is of no importance: the bar to successive applications is not claim-

specific. See id. at 1279.

       Because Harris’s 2016 petition constitutes a “second or successive” habeas

petition -- and because Harris has failed to obtain leave from this Court to file such

a petition 2 -- the district court dismissed properly Harris’s petition for lack of

subject matter jurisdiction. See Farris, 333 F.3d at 1216.

       AFFIRMED.




2
  Following the district court’s dismissal in this case, Harris has twice sought this Court’s leave
to file a successive habeas petition. We denied both applications after determining, in pertinent
part, that Harris failed to demonstrate that his proposed grounds for habeas relief were based
upon newly discovered evidence.
                                                 3